t c summary opinion united_states tax_court robert l hand and tina a meilleur petitioners v commissioner of internal revenue respondent docket no 13039-10s filed date john j weiler and christian n weiler for petitioners emile l hebert iii for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether petitioners are entitled to a business_expense deduction under sec_162 for expenses paid for flight lessons we hold that they are not and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of louisiana when the petition was filed all references to petitioner in the singular are to petitioner robert l hand petitioner is licensed as a financial adviser by the national association of securities dealers he has worked in the financial industry for approximately years and received a master of business administration m b a degree in in addition petitioner is an associate commercial real_estate all dollar amounts are rounded to the nearest dollar broker commercial realtor licensed by the state of louisiana real_estate commission petitioner tina a meilleur is a certified_public_accountant c p a and attends continuing education classes necessary to maintain her license she was also a highly compensated director of a supply chain unit at entergy corp in as a commercial realtor petitioner identifies large properties to list for sale and crafts detailed marketing brochures for prospective buyers sometime shortly after date petitioner began chartering airplanes to find and evaluate properties from the air petitioner continued this practice throughout and during each flight a licensed pilot flew the airplane while petitioner took aerial photographs of properties to include in the marketing brochures that he presented to prospective buyers in late petitioner began taking flight lessons so that he could obtain a private pilot’s license and pilot his own plane in december of petitioner purchased a cessna 172s aircraft petitioners filed a joint federal_income_tax return for and deducted the cost of the flight lessons as a business_expense on their schedule c profit or loss from business petitioner is unable to provide any receipts or entergy corp is a utility company that inter alia delivers electricity to utility customers in louisiana invoices from the original vendors for his flight lesson expenses and petitioners have conceded that they are not entitled to deduct over dollar_figure of other disallowed business_expenses a burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions in particular are a matter of legislative grace and are narrowly construed rule a 503_us_79 292_us_435 consequently the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed 319_us_590 b flight lessons under sec_262 no deduction is allowed for personal living or family_expenses sec_1_262-1 income_tax regs provides that a taxpayer’s expenditures_for obtaining or pursuant to sec_7491 the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a furthering education are not deductible unless they qualify as business_expenses under both sec_162 and sec_1_162-5 income_tax regs raines v commissioner tcmemo_1983_125 this court has held that expenditures_for flight training constitute education expenses subject_to sec_1_162-5 income_tax regs lee v commissioner tcmemo_1981_26 affd 723_f2d_1424 9th cir sec_1_162-5 income_tax regs provides that expenditures made by an individual for education may be deductible as business_expenses if the education maintains or improves skills required by the individual’s trade_or_business whether education maintains or improves skills required by a taxpayer’s trade_or_business is a question of fact 77_tc_1124 citing 51_tc_243 affd without published opinion 9th cir date the burden_of_proof is on petitioners to show that there was a direct and proximate relationship between the flight lessons petitioner received and the skills required to be a commercial realtor see id pincite citing 69_tc_877 and 46_tc_321 on the record before us we are unable to conclude that petitioners have satisfied their burden_of_proof petitioners contend that the cost of the flight lessons at issue is an education expense directly related to petitioner’s business as a commercial realtor we are not convinced however that the flight lessons petitioner received maintained or improved the skills required to be a commercial realtor sec_1_162-5 income_tax regs petitioner is skilled at finding properties and creating marketing brochures for prospective buyers a disconnect exists however between these skills and the flight lessons taken by petitioner admittedly evaluating properties from the air and placing aerial photographs in marketing brochures may be helpful to petitioner’s business however in and petitioner was able to evaluate properties and acquire aerial photographs without piloting a plane petitioner presented no evidence to explain why flying lessons were now required in order for him to view properties or obtain aerial photographs although the correlation need not be precise petitioner has failed to persuade us that a direct or proximate relationship exists between the flight lessons he received and the skills required to be a commercial realtor boser v commissioner supra pincite petitioners not only failed to carry their burden_of_proof with respect to the requirements under sec_1_162-5 income_tax regs they also failed to prove that the flight lesson expenses were ordinary and necessary as required by sec_5 petitioners do not contend that the flight lessons are related to petitioner’s business as a financial adviser a see boser v commissioner supra pincite raines v commissioner supra whether an expenditure is ordinary and necessary is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular trade_or_business out of which it arose 308_us_488 and an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir petitioners provided no evidence to suggest that it was normal usual or customary for commercial realtors to take flight lessons consequently petitioners are not entitled to deduct the flight lesson expenses under sec_162 c sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to because we hold that petitioner’s expenditures_for flight lessons were not ordinary and did not maintain or improve his skills as a commercial realtor we need not decide whether those lessons qualify him for a new trade_or_business thus making the expenditures nondeductible under sec_1_162-5 income_tax regs comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners failed to keep adequate_records and properly substantiate the flight lesson expenses and the amounts of disallowed business_expenses petitioners ultimately conceded see sec_1 b income_tax regs petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayers sec_1_6664-4 income_tax regs see higbee v commissioner supra pincite citing remy v commissioner t c memo petitioners are sophisticated taxpayers petitioner tina a meilleur is a highly compensated department head of entergy corp and a c p a who attends continuing education classes to maintain her c p a license petitioner is a commercial realtor and a licensed financial adviser who has worked in the financial industry for over years and holds an m b a degree petitioner testified that he did not know he needed to retain receipts or invoices for his business_expenses however we are skeptical of this testimony see 87_tc_74 and we are unable to conclude given petitioners’ experience knowledge and education that this alleged lack of knowledge is indicative of reasonable_cause and good_faith petitioner alleges on brief that his tax preparer advised him he did not need to retain receipts and invoices to substantiate his expenses statements in briefs however do not constitute evidence rule c see tokarski v commissioner supra pincite the record itself contains insufficient evidence for us to conclude that petitioner ever received such advice and petitioner never even called his preparer as a witness see 6_tc_1158 affd 162_f2d_513 10th cir assuming arguendo that petitioner received such advice petitioner’s reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs thus on the record before us we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 on that part of the underpayment attributable to their deductions for flight lessons and the business_expenses they conceded conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are unpersuasive to reflect the foregoing as well as the parties’ concessions decision will be entered under rule
